                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA                         *
                                                 *
                       v.                        *
                                                 *     Case No. 8:18-cr-00157-TDC
LEE ELBAZ,                                       *
                                                 *
                                                 *
                                                 *

                            MOTION TO SEAL AND FILE EX PARTE

       Undersigned counsel respectfully moves this Court for an order permitting Alex Spiro,

John Chun, and the law firm of Quinn, Emanuel, Urquhart & Sullivan LLP (“Quinn Emanuel”)

(collectively, the “Quinn Attorneys”), to file under seal and ex parte their Memorandum in

Support of Motion to Withdraw as Counsel (the “Memorandum”). Sealing the Memorandum

and filing it ex parte is appropriate because the Memorandum discusses sensitive and

confidential issues related to the attorney-client relationship between the Quinn Attorneys and

Ms. Elbaz, including matters which, if revealed to the public and/or the Government, might

prejudice Ms. Elbaz’s interests in this matter. Attached for the Court’s review and convenience is

a proposed order that conforms to the relief requested herein.


Date: December 11, 2018                      Respectfully submitted,



                                             Alex Spiro
                                             John Chun
                                             QUINN EMANUEL URQUHART &
                                             SULLIVAN, LLP
                                             51 Madison Avenue, 22nd Floor
                                             New York, New York 10010-1601
                                             (212) 849-7000

                                             Counsel for Defendant Lee Elbaz



                                                1
                                CERTIFICATE OF SERVICE


       I hereby certify that on December 11, 2018, I caused to be electronically filed the

foregoing with the Clerk of the Court by using the CM/ECF system, which will notify counsel

for the government of the filing.




                                                 John Chun




                                            2
                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA                       *
                                               *
                       v.                      *
                                               *    Case No. 8:18-cr-00157-TDC
LEE ELBAZ,                                     *
                                               *


    [PROPOSED] ORDER GRANTING MOTION TO SEAL AND FILE EX PARTE


         Having reviewed the Motion to Seal and File Ex Parte, it is hereby ORDERED that the

Motion to Seal is GRANTED and that Alex Spiro, John Chun, and the law firm of Quinn,

Emanuel, Urquhart & Sullivan LLP (the “Quinn Attorneys”) are hereby permitted to file under

seal and ex parte their Memorandum in Support of Motion to Withdraw as Counsel.



Dated:
                                                   United States District Judge




                                              3
